In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1595 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

KEVIN A. HOFFMAN, also known 
as KEVIN HOFFMAN, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Northern District of Indiana, South Bend Division. 
           No. 13‐cr‐00134 — Robert L. Miller, Jr., Judge. 
                     ____________________ 

  ARGUED NOVEMBER 10, 2016 — DECIDED FEBRUARY 8, 2017 
               ____________________ 

   Before RIPPLE, MANION, and ROVNER, Circuit Judges. 
   MANION, Circuit Judge. For conduct arising out of one day’s 
sexual abuse, Kevin Hoffman was convicted after a two‐day 
federal jury trial  of one count  of exploitation of  a child and 
one  count  of  possession  of  child  pornography  in  interstate 
commerce, and faced a sentence of up to thirty years in prison. 
While  his  sentence  was  pending,  he  was  convicted  in  state 
2                                                       No. 16‐1595 

court of sexual abuse of the same child over a period of eight‐
een months, and faced a sentence of up to fifty years in state 
prison. This case involves the discretion of a federal district 
court judge under U.S.S.G. § 5G1.3 to impose a concurrent or 
consecutive sentence, or to decline to impose either, when a 
subsequent state sentence for relevant conduct is anticipated. 
Hoffman  argues  that  the  plain  language  of  the  Sentencing 
Guidelines  requires  a  district  judge  to  impose  a  concurrent 
sentence in such a situation. Because the Guidelines are advi‐
sory, and because U.S.S.G. § 5G1.3 is inapplicable in this case, 
we affirm the decision below. 
                           I. Background 
     Hoffman’s  federal  conviction  arises  out  of  events  occur‐
ring on one day, September 5, 2013. On that day, Hoffman was 
at  home  in  Michigan  City,  Indiana.  He  lived  there  with  his 
girlfriend,  Shannon,  her  sister‐in‐law,  Nina,  and  Nina’s  two 
young sons. Shannon had two daughters who also lived in the 
house:  Hannah,  18,  and  the  victim,  Jane  Doe,  6.  Finally,  the 
primary witness, Ashley Randle‐El, 23, was a friend of Han‐
nah’s and also lived in the house. 
    On September 5, 2013, Hoffman and Randle‐El were car‐
ing for Jane Doe and Nina’s two young sons. All five went to 
the back yard patio at some point during the day. Later, Hoff‐
man and Jane Doe went inside. Shortly thereafter, Randle‐El 
and Nina’s two boys returned to the house, and Randle‐El wit‐
nessed  Jane  Doe  return  from  Hoffman’s  bedroom  to  the 
kitchen.  Randle‐El  walked  to  the  bedroom  and  asked  Hoff‐
man to borrow his cell phone, which he gave to her. She re‐
turned to the kitchen in order to place a call. 
No. 16‐1595                                                       3

    When she opened the phone, she saw a photograph of Jane 
Doe, nude, in what the District Court characterized as a “bla‐
tantly  sexual  pose.”  Screaming,  Randle‐El  asked  Jane  Doe: 
“What’s  going  on?”  Jane  Doe  replied:  “My  dad  took  the  x‐
rays,” and Jane Doe ran back towards the bedroom. Hoffman 
came  out,  seized  the  phone,  and  deleted  the  photographs. 
Randle‐El  took  the  children  outside,  and  when  Jane  Doe’s 
mother, Hoffman’s girlfriend Shannon, returned home, they 
found  no  photos,  and  notified  police.  Pursuant  to  a  search 
warrant,  Michigan  City  police  seized  Hoffman’s  cell  phone 
and a forensic analyst discovered ten deleted images of Jane 
Doe naked in various postures. Hoffman was arrested on No‐
vember  26,  2013,  and  he  has  remained  in  custody  since.  A 
grand  jury  returned  an  indictment  against  Hoffman  on  De‐
cember 11, 2013, on one count of violating 18 U.S.C. § 2251(a), 
sexual exploitation of a child, and one count of violating 18 
U.S.C. § 2252(a)(4)(B), possession of child pornography in in‐
terstate commerce.  
   As noted by the district court and affirmed by the govern‐
ment at oral argument, the case was tried “as a child pornog‐
raphy case” related to the events of September 5, 2013. How‐
ever, during the course of the trial the jury did hear testimony 
from Jane Doe which related to her grooming and abuse by 
Hoffman over a period of time. Specifically, Jane Doe related 
that  she  and  Hoffman  had  “practice[d]  having  sex  …  lots, 
multiple times.” Further, she testified that  Hoffman’s hands 
would shake and that he told her he was a diabetic and would 
die without oral sex, which she would then perform on him. 
This  abuse,  however,  was  not  what  Hoffman  was  charged 
with: he was charged with, and convicted of, one count of sex‐
ual exploitation of a child and one child pornography count, 
both related to the events of September 5, 2013. 
4                                                        No. 16‐1595 

    Following Hoffman’s first sentencing hearing, the district 
court  on  January  5,  2015,  increased  Hoffman’s  base  offense 
level pursuant to U.S.S.G. § 2G2.1 (sexual exploitation of a mi‐
nor)  and  U.S.S.G.  §  4B1.5(b)  (repeat  and  dangerous  sex  of‐
fender against minors). The maximum allowable sentence un‐
der the statutes was 30 years, or 360 months. This fell below 
the advisory guideline range of life. Therefore, the advisory 
range was limited to 360 months. The government agreed that 
360  months  was  reasonable.  Hoffman’s  attorneys,  for  their 
part,  recommended  17  years,  which  was  2  years  above  the 
statutory  minimum  of  15  years.  After  applying  the  various 
factors set out in 18 U.S.C. § 3553, the district judge sentenced 
Hoffman  to  a  term  of  300  months’  imprisonment,  and  ten 
years of supervised release, with various conditions upon that 
release. He noted that the single count of production of child 
pornography would carry with it a minimum mandatory sen‐
tence  of  15  years,  so  that  the  other  aspects  of  the  case  de‐
manded more than simply the two years requested by defense 
counsel. Accordingly, he imposed a 25‐year sentence on Hoff‐
man solely for the production count, merging the possession 
count with it. 
    Following  his  first  sentencing,  Hoffman  filed  a  notice  of 
appeal.  During  the  pendency  of  that  appeal,  this  court  de‐
cided  both  United  States  v.  Thompson,  777  F.3d  368  (7th  Cir. 
2015), and United States v. Kappes, 782 F.3d 828 (7th Cir. 2015), 
which bore on the validity of several conditions of supervised 
release imposed on Hoffman at his initial sentencing. As a re‐
sult, on October 7, 2015, the parties filed a joint motion to re‐
mand for full resentencing, which this court granted the next 
day. Hoffman was resentenced in district court on March 14, 
2016,  again  for  25  years,  in  the  order  now  on  appeal  before 
this court. 
No. 16‐1595                                                         5

    Also during  the pendency of  Hoffman’s  appeal  from his 
first sentencing, parallel proceedings in state court were de‐
veloping related to his 18‐month period of abusing Jane Doe. 
Shortly before his federal resentencing, an Indiana jury con‐
victed  Hoffman  of  child  molestation,  a  charge  for  which  he 
faced a sentencing range of 20 to 50 years. Facing this addi‐
tional sentence,  Hoffman argued at resentencing in  the  fed‐
eral  case  that  because  his  sentence  was  enhanced  under 
U.S.S.G. § 4B1.5(b)(1), for “engage[ing] in a pattern of activity 
involving  prohibited  sexual  conduct,”  he  was  entitled  to  a 
concurrent  sentence  under  U.S.S.G.  §  5G1.3(c).  That  section 
provides: 
   If subsection (a) [the crime was committed while incar‐
   cerated] does not apply, and a state term of imprison‐
   ment is anticipated to result from another offense that 
   is relevant conduct to the instant offense of conviction 
   under  the  provisions  of  subsections  (a)(1),  (a)(2),  or 
   (a)(3)  of  §1B1.3  (Relevant  Conduct),  the  sentence  for 
   the  instant  offense  shall  be  imposed  to  run  concur‐
   rently to the anticipated term of imprisonment. 
    After  considering  the  arguments,  the  district  court  de‐
clined to apply § 5G1.3(c). Its reasoning was three‐fold. First, 
it noted that under United States v. Moore, 784 F.3d 398 (7th Cir. 
2015), section § 5G1.3(c) is advisory, rather than mandatory, 
rejecting Hoffman’s argument that the district court was com‐
pelled to sentence concurrently. See also United States v. Booker, 
543  U.S.  220  (2005).  Second,  it  rejected,  “though  somewhat 
tentatively,”  Hoffman’s  argument  that  his  sentencing  en‐
hancement under U.S.S.G. § 4B1.5 was the requisite “relevant 
conduct”  under  §  5G1.3(c).  The  court  instead  held  that 
6                                                         No. 16‐1595 

§ 5G1.3(c) simply did not apply to any Chapter Four enhance‐
ments,  such  as  §  4B1.5.  Finally,  the  district  court  noted  that 
even if § 5G1.3(c) applied, it would have sentenced Hoffman 
consecutively,  citing  this  court’s  decision  in  United  States  v. 
Hawkins, 777 F.3d 880, 885 (7th Cir. 2015) (“We have encour‐
aged district judges to bypass debatable issues in the calcula‐
tion of Guideline ranges if the issues turn out not to matter, 
and to state on the record whether the sentence would have 
been  the  same  if  the  debated  issue  had  come  out  the  other 
way.”). 
     Specifically, it noted that the state court might have addi‐
tional information that the federal court did not have, so that 
the state court would be in a better position to determine an 
appropriate  sentence  for  Hoffman.  Rather  than  imposing  a 
consecutive sentence, however, the district judge simply de‐
clined to rule, noting that “[t]his court would have no objec‐
tion to the state and federal sentences running concurrently.” 
It is this decision that is before us on appeal. 
    One last event bears mentioning. On May 12, 2016, Hoff‐
man  was  sentenced  in  Indiana  state  court  to  the  statutory 
maximum, 50 years, and the sentence was imposed consecu‐
tively. As aggravating factors, the state court cited: 
     the victim’s young age, Hoffman’s role as a father fig‐
     ure, his high risk to re‐offend, his lack of remorse and 
     denial  of  responsibility  despite  the  evidence  and  his 
     prior criminal history‐‐‐which includes having raped a 
     child at knifepoint when he was 12 and having raped a 
     relative when he was 15. 
The state court cited no mitigating factors. 
                                 
No. 16‐1595                                                           7

                             II. ANALYSIS 
   We review district court interpretations of the Sentencing 
Guidelines de novo, and factual determinations underlying the 
application  of  the  Guidelines  for  clear  error.  United  States  v. 
Grzegorczyk, 800 F.3d 402, 405 (7th Cir. 2015). 
    On appeal, Hoffman asks us to vacate his sentence and re‐
mand for resentencing, arguing that it was an abuse of discre‐
tion for the district court judge to decline to impose the sen‐
tence concurrent to the pending state sentence, as he argues is 
mandatory under § 5G1.3(c). On the one hand, Hoffman cites 
Setser v. United States, 132 S. Ct. 1463 (2012), for the proposi‐
tion that a district court has discretion to order a federal sen‐
tence to run concurrently or consecutively to an anticipated 
state  sentence.  This  is  certainly  true,  and  the  district  court 
agreed. 
    On the other hand, Hoffman seems to believe that because 
the Guidelines are advisory, the district court committed error 
when it noted that “The court doesn’t have the authority to do 
what Mr. Hoffman asks.” We do not take this stray comment 
to  mean  that  the  district  court  judge  was  unaware  that  the 
Guidelines are advisory. Indeed, the district court’s very next 
sentence explicitly notes that the Guidelines are indeed advi‐
sory. Rather, the district court was signaling that it could not 
apply § 5G1.3(c) in Hoffman’s case because his sentencing en‐
hancements  were  simply  not  for  “relevant  conduct”  that 
would trigger that section. Thus, the legal question before us 
is  whether  the  district  court  erred  in  declining  to  apply 
§ 5G1.3(c) to Hoffman’s sentence. Today, we hold that it did 
not err. 
8                                                       No. 16‐1595 

    The text of § 5G1.3(c) is straightforward, as is its purpose. 
When sentencing a federal defendant for certain criminal con‐
duct,  a  district  judge  should  take  note  of  anticipated  state 
terms of imprisonment for relevant conduct, and, where ap‐
propriate, impose a concurrent sentence, in order to avoid an 
unduly  harsh  sentence  unwittingly.  What  constitutes  “rele‐
vant conduct” is explicitly laid out in the section: “provisions 
of subsections (a)(1), (a)(2), or (a)(3) of § 1B1.3.” 
    This exhaustive list of “relevant conduct” under § 5G1.3(c) 
relates  back  to  a  single  subsection,  U.S.S.G.  § 1B1.3(a):  rele‐
vant  conduct  under  Chapters  Two  and  Three.  Thus,  under 
§ 5G1.3(c), the federal district judge is instructed to consider 
anticipated  state  terms  of  imprisonment  where  that  term  of 
state imprisonment is relevant conduct to a Chapter Two or 
Three enhancement. As noted in the district court’s decision 
before  us,  Hoffman’s  Chapter  Four  enhancement,  U.S.S.G. 
§ 4B1.5(b)(1), simply does not fall under § 5G1.3(c). 
    While it is true that Hoffman’s sentence was enhanced un‐
der  a  few  Chapter  Two  enhancements—specifically, 
§ 2G2.1(b)(1)(A), § 2G2.1(2)(A), and §2G2.1(5)—Hoffman did 
not  argue  before  the  district  court  that  these  sentencing  en‐
hancements triggered § 5G1.3(c). As a result, we consider this 
argument  waived,  and  will  review  it  only  for  plain  error. 
However, we need not fully consider whether § 5G1.3(c) was 
triggered by the Chapter Two sentencing enhancements ap‐
plied to Hoffman, because any hypothetical error by the dis‐
trict judge was harmless. United States v. Olano, 507 U.S. 725, 
732 (1993). 
   As detailed in the district court opinion below, even had 
§ 5G1.3(c) been applicable, the district judge still would have 
declined to impose a concurrent sentence. With due care for 
No. 16‐1595                                                                      9

both the rights of the accused and for our federal system, the 
judge noted that “this court can’t be so presumptuous as to 
claim certainty of the information that will be available to the 
state court in the event of a conviction.”1 Rather than impos‐
ing a concurrent sentence and thus limiting the sentencing op‐
tions of the state judge, the federal district judge merely de‐
ferred. Such deferral was entirely appropriate, and to be en‐
couraged, when the district judge has reason to believe that a 
state  judge  might  have  additional  facts  before  it  relevant  to 
sentencing. 
      As tried in federal court, the jury did hear some testimony 
of  Jane  Doe  related  to  her  long‐term  abuse  at  the  hands  of 
Hoffman, but this testimony was limited because the charges 
were related to a single day’s conduct. The district court ob‐
served that the potentially more expansive state criminal trial 
might  unveil  additional  factors,  both  aggravating  and  miti‐
gating, that could serve to place the state judge in a better po‐
sition than the federal judge to determine whether a concur‐
rent or consecutive sentence was warranted. As it turns out, 
the state judge did preside over a more expansive prosecution 
covering not one day, but 18 months of repeated abuse of a 6‐
year old girl at the hands of a man who was supposed to be 
caring for her. The state court found several aggravating fac‐
tors, no mitigating factors, imposed the statutory maximum 
                                                 
    1 Certainly, in Setser v. United States, Justice Scalia, writing for the ma‐

jority, notes that “it is always more respectful of the State’s sovereignty for 
the district court to make its decision up front rather than for the Bureau 
of Prisons to make the decision after the state court has acted.” 566 U.S. 
231, 241 (2012). But this holds when all the facts are known and the district 
judge is unsure about what actual time might be served in an anticipated 
state  sentence.  It  does  not  hold  when  what  the  district  judge  is  unsure 
about is equitable factors due to a narrow federal prosecution.  
10                                                     No. 16‐1595 

sentence,  and  imposed  that  sentence  consecutively.  The  in‐
stincts of the federal judge in this case about the need to defer 
were entirely appropriate. 
   To find the district court order in error, vacate it, and re‐
mand for a third resentencing could thus place Hoffman in no 
better position than he is now. As the district judge indicated, 
even  applying  §  5G1.3(c) he would still decline to impose a 
concurrent sentence, so that any hypothetical error clearly did 
not affect the district court’s decision. United States v. Gill, 824 
F.3d 653, 662 (7th Cir. 2016). 
      The decision of the district court is thus AFFIRMED.